Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page taf 17

Ryan-Tyler:Family of Kilby
RR-001

“* 72 Kevin Drive
[02878]

iH CLERKS OFFICE

   
 

  

 

anon JAM 31 PH 2: 08

. . ¢
Ip MOTT OM
Jet TT oR
migih ed Ue Mae.

United States Court of Appeals for the First Circuit

JURISDICTION

PLAINTIFF'S NAME,

THE STATE OF MASSACHUSETTS

VS.

RYAN TYLER KILBY,

Defendant

 

 

Dated this day of January 27", 2020

. th
Case No.: Number On this 2 day ed d Ch We

before me, ihe ubdorsign

      
 

age B

appsareddacTglerbify;
proved to
NOTICE OF REMOVAL FQR. LA

JURISDICTION

Ke ALES

  
  
   
 
 
   

ERO til
Notary Public

, ith of Massachusetts
My Commission Expires Apr. 25, ang

 

 

7a de Bd}

TO THE CLERK OF THE ABOVE-ENTITLED COURT:

PLEASE TAKE NOTICE that affiant(s) Ryan-Tyler: Kilby hereby removes to this Court the state

court action described below.

1. On (lst date) action was commenced in the District Court of the State of Massachuses in

and for the County of Bristol entitled THE STATE OF MASSACHUSETTS v. RYAN TYLER

KILBY, as case number (list case number) attached hereto as Exhibit “A” and incorporated

herein by reference.

NOTICE OF REMOVAL FOR LACK OF JURISDICTION - i
Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page 2 of 17

2. The first date upon which defendant(s) received a copy of the said complaint was (LIST
DATE COPY OF COMPLAINT WAS RECEIVED) when defendant(s) was (were) served
with a copy of the said complaint and a summons from the said state court. A copy of the
summons in attachment hereto as Exhibit “B” and incorporated herein by reference.

3. This action is a civil action of which this Court has original jurisdiction under 28 USC ss
1441(a) in that it arises under (LIST HERE THE SPECIFIC STATUTE,
CONSTITUTIONAL AUTHORITY, OR OTHER BASIS OF FEDERAL QUESTION
JURISDICTION. CONSTITUTION OF THE UNITED STATES OF AMERICA Ist,
4th, AND 5th AMENDMENTS.) IF OTHER DEFENDANTS ARE LISTED IN THE
COMPLAINT, USE THE FIRST PARAGRAPH BELOW.

4. All other defendant(s) who have been served with Summons and complaint have joined in this
Notice of Removal as evidenced by the signatures of the defendant (LIST NAME OF
DEFENDANT) as shown below OR as shown by Joinder of (LIST NAME(S) OF
DEFENDANTS JOINING) filed concurrently herewith and incorporated herein by reference.

(IF THERE ARE OTHER DEFENDANTS USE THE PARAGRAPH BELOW.)

NOTICE OF REMOVAL FOR LACK OF JURISDICTION - 2
Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page 3 of 17
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
FALL RIVER POLICE DEPT,,
Plaintiff,
Massachusetts Docket No. 2032CR000183

Vv.

Kilby, Ryan:Tyler,
Defendant, in propria persona

Kilby, Ryan:Tyler, Defendant, Jn Propria Persona.

Invoking Title IX truth as a defense against libel, I am writing unto you to clear my name
and set the record straight. Even though I had express permission to be at Crunch Fitness Fall
River, | was arrested twice on an invalid no trespassing order. I have never bothered or harassed
anyone there. In fact, the FRPD have violated my 1 amendment rights and the 1* amendment
rights of the Crunch Fitness manager by coercion and intimidating him into contracting with them.
They also interfered with my 1* amendment rights to choose who I do business with. There is
Supreme Court Case Law that supports this claim. See Burgess v. Storey County Board of
Commissioners. Previously, they have also crossed the border into another state to question me on
a false harassment allegation. 1 have brought suit against them in Bristol County Superior Court
over the matter on December 23, 2019. On January 13" and 15", I was falsely arrested and I can
prove it. That is double jeopardy as well, being charged twice for the same crime. I will have to do
further research, but this could very well be a 4" amendment violation as well. The fact of the
matter is that there are some members of the FRPD that are scared, and will do anything to
demonize me. Keep in mind, Frazier v. Cupp says that Police can lie on police reports, lie to
witnesses, and lie to suspects but you can not lie to the police. My true permanent address on the
DS-11 is Rural Free Delivery, fall river, ma, 00000; { have no idea off the top of my head where
Palmer Street is, so that ali points bulletin is false and people know it. The Massachusetts Attorney
General herself has recommended that I contact internal affairs, which I have already done so.

On January 23", I got dropped off to the courthouse in Fall River and I was denied entrance
Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page 4 of 17

twice. 1 was denied due process, and this is a very serious offense on their part. That is a violation
of their sworn oath of office, if they even have one. So that is where my case stands now, but I am
determined to win in court. | will prove the fraud, coercion, corruption, official misconduct,
defamation, disbarring from the truth, and those responsible will be brought to justice. I will prevail
in court, and expose all that have caused injury. May God bless the Commonwealth of
Massachusetts and the United States of America. See Ferdyre v. City of Seattle and Smith v. City

of Cumming.

th
oats UT tayo Saucy 2020
before me, the undersigned Notary Public personaly
sppearedLasatily/i-lb4 (name of document signer),

proved fo me through satistactory evidence o |
idgatification, which wera 5 nssgar¥(od . fo be the ist
person whose name is signed on the preceding or allachad

my presence.
(official signature and seal af Notary)

   

IV Rights Retained
All Rights Reserved
@, TOMAS PABLO OTERO I In Propria Persona
>» Notary Public amuses 27th 2AGAD

  
 

Commonwealth of Massachusetts
My Commission Expires Apr. 25. 2025

 
Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page 5 of 17

S THE REPUBLIC OF THE COMMONWEALTH OF MASSACHUSETTS
FALL RIVER DISTRICT COURT
FALL RIVER POLICE DEPT.,
Plaintiff,
Docket No. 2032CR000183
Vv.
Kilby, Ryan:Tyler,
Defendant, in propria persona 8 o
& Ss
= 2c
MOTION FOR DISMISSAL FOR LACK OF JURISDICTION cn. a Ge
Uv OOo<
Kilby, Ryan:Tyler, Defendant, in Propria Persona. . y So
—

I, Ryan of the Kilby family, son of Paul, in propria persona, a naturally bape
massachusetts state citizen, a descendant of the Posterity of the Preamble, a secured party
creditor in Rhode Island and Massachusetts, can expediently prove my innocence of the false
charge of trespassing. Keith Cantwell does NOT have legal control of the said property on
William S. Canning Bivd. Upon doing an online U.C.C. corporate database search on the
website of the Secretary of State of Massachusetts, | have discovered that Keith Cantwell
ONLY has legal control of 184 Liberty Street, Randolph, MA. | have never visited this area of
Massachusetts; he does not have legal control of any property on William S. Canning Blvd.,
therefore the “no trespassing” order is invalid. There is also no corpus delicti, other than to
myself committed by the Fall River Police for false arrest, false imprisonment, and perhaps
defamation as well. | also had express permission to be at Crunch Fitness Fall River both by
the head manager of the property and a commanding officer of the Fall River Police

Department.

“For a crime to exist, there must be an injured party (Corpus Delicti) There can be no

\ .
Faye 1
Case 1:20-cv-10199-LTS Document 1 Filed 01/31/20 Page 6 of 17

a

sanction or penalty imposed on one because of this Constitutional right." Sherer v. Cullen 484
F, 945: “Supreme courts ruled ‘Without Corpus delicti there can be no crime’ “In every
prosecution for crime it is necessary to establish the “corpus delecti”, i.e., the body or
elements of the crime.” People v. Lopez, 62 Ca.Rptr. 47, 254 C.A.2d 185. “With no injured
party, a complaint is invalid on its face”. Gibson v. Boyle, 139 Ariz. 512. There is no injured
party, other than myself being the injured party. See C.A. 1973CV01202 Kilby, Ryan Tyler vs.
Fall River Police Department filed on December 23%, 2019 in Bristol County Superior Court. |
also have an active gym membership at Crunch Fitness Fall River and had express
permission to be there at the property, giving me an implied license. “Under some
circumstances, a person may be privileged to enter onto another’s property to determine
whether the person in control wishes to deal with him, and for passage off upon receiving a
negative answer. See Commonwealth v. Hood, 389 Mass. 581, 589-590 (1983);
Commonwealth v. Krasner, 360 Mass. 848, 848 (1971) (such implied license may extend to
some parts of the property but not others); Richardson, 313 Mass. At 639-40.” (MODEL JURY
INSTRUCTIONS) Once again, | had express permission to be at 450 William S. Canning
Blvd. Crunch Fitness Fall River.

The main manager of Crunch Fitness Fall River himself gave me permission to be
there physically, and stated himself that | have caused no problems there. There was also no
court order for me not to trespass; furthermore, the franchise owner of Crunch Fitness Fall
River resides in Connecticut; this unknown individual is the legal owner of Crunch Fitness Fall
River. This makes sense, as Crunch Fitness is registered as a foreign corporation on the

U.C.C. corporations online database. Keith Cantwell is not the franchise legal owner of

i
Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page 7 of 17

. Crunch Fitness Fall River; Keith Cantwell is the legal owner of CANTWELL DESIGN AND
CONSTRUCTION, INC. located at 184 LIBERTY ST, RANDOLPH, MA. | had permission to
be on 450 William S. Canning Bivd from both the Crunch Fitness Fall River manager and a
commanding officer of the Fall River Police Department, thus giving me an implied license as
defined in Massachusetts case law. “Statements of counsel in brief or argument are not
sufficient for summary judgment.” (Trinsey v. Pagliaro) | also motion this court for a full refund
of the $40 that was paid for bail. | invoke the The Constitution of the Commonwealth of

Massachusetts of 1780 for this case as well.

Adthorized Representative

Ny fo Fopenii, tipo

 

JERRY PINA RYAN TYLER KILBY
: Notary Public All Rights Retained
7” Ny Commission che Feb. 21 anes All Rights Reserved

In Propria Persona
January 15", 2020

Pane 3
<i Case 1:20-cv-10199-LTS Document 1 Filed 01/31/20 Page 8 of 17

SS
.

COERCION IN THE FIRST DEGREE
Penal Law § 135.65(2)
(Committed on or after September 1, 1967)

The (specify) count is Coercion in the First Degree.

Under our law, a person is guilty of coercion in the first
degree when’ he or she compels or induces a person to engage
in conduct which the latter has a legal right to abstain from
engaging in, or to abstain from engaging in conduct in which he
or she has a legal right to engage, and when he or she thereby
compels or induces the victim to:

Select appropriate alternative(s):

Commit or attempt to commit a felony.

Cause or attempt to cause physical injury to a person.

Violate his or her duty as a public servant.

by means of instilling in him or her a fear that, if the demand is not
complied with, the actor or another will:

Select appropriate alternative(s):

Cause physical injury to a person;

Cause damage to property;

Engage in [other] conduct constituting a crime;

Accuse some person of a crime or cause criminal charges
to be instituted against him or her;

 

‘ Penal Law §135.65 reads: “A person is guilty of coercion in the first degree
when he commits the crime of coercion in the second degree ...” The charge
substitutes the language of coercion in the second degree in the appropriate
place. Insert footnote that charge incorporates 2d degree.
Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page 9 of 17

Expose a secret or publicize an asserted fact, whether true
or false, tending to subject some person to hatred,
contempt or ridicule;

Cause a strike, boycott or other collective labor group action
injurious to some person's business; except that such a
threat shall not be deemed coercive when the act or
omission compelled is for the benefit of the group in whose
interest the actor purports to act;

Testify or provide information or withhold testimony or
information with respect to another's legal claim or defense;

Use or abuse his position as a public servant by performing
some act within or related to his or her official duties, or by
failing or refusing to perform an official duty, in such manner
as to affect some person adversely;

Perform any [other] act which would not in itself materially
benefit? the actor but which is calculated to harm another
person materially with respect to his or her health, safety,
business, calling, career, financial condition, reputation or
personal relationships.

The following term(s) used in that definition has/have a
special meaning:

Select appropriate alternative(s):

Under our law, (specify) is a felony. /f appropriate define the
felony.

 

? If necessary "benefit" may defined as follows: " ‘Benefit’ means any gain or
advantage to the beneficiary and includes any gain or advantage to a third
person pursuant to the desire or consent of the beneficiary." Penal Law §
10.00(17).
Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page 10 of 17

"PHYSICAL INJURY" means impairment of physical
condition or substantial pain.*

"PUBLIC SERVANT" means any public officer or employee
of the state or of any political subdivision thereof or of any
governmental instrumentality within the state, or any person
exercising the functions of any such public officer or employee.
The term public servant includes a person who has been elected
or designated to become a public servant.*]

[NOTE: Add if applicable:

It is no defense to a prosecution for coercion [or an attempt
to commit coercion] that, by reason of the same conduct, the
defendant also committed
Select appropriate crime:
bribe receiving by a labor official?

bribe receiving’].’

In order for you to find the defendant guilty of this crime, the
People are required to prove, from all of the evidence in the case,
beyond a reasonable doubt, each of the following three elements:

1. That on or about _(date) , in the county of
(county) , the defendant, (defendant's name),

Select appropriate alternative(s):

 

* Penal Law § 10.00(9); See People v. Chiddick, 8 NY3d 445 (2007).
* Penal Law § 10.00(15).

° The statute states "bribe receiving by a labor official as defined in section
180.20." However, that crime is defined in section 180.25.

* The statute states “bribe receiving as defined in section 200.05." However,
that crime is defined in section 200.10.

” Penal Law § 135.70.
Case 1:20-cv-10199-LTS Document 1 Filed 01/31/20 Page 11 of 17

compelled or induced (specify) to engage in conduct
which (specify) had a legal right to abstain from
engaging in,

or
compelled or induced (specify) to abstain from
engaging in conduct in which he/she had a legal right
to engage;

2. That the defendant thereby compelled or induced
(specify) to:
Select appropriate alternative(s):
Commit or attempt to commit a felony.
Cause or attempt to cause physical injury to a person.
Violate his or her duty as a public servant; and

3. That the defendant did so by means of instilling in
(specify) a fear that, if the demand were not complied with, the
actor or another would:

Select appropriate alternative(s):
Cause physical injury to a person;

Cause damage to property;
Engage in [other] conduct constituting a crime;

Accuse some person of a crime or cause criminal
charges to be instituted against him/her;

Expose a secret or publicize an asserted fact,
whether true or false, tending to subject some person
to hatred, contempt or ridicule;

Cause a strike, boycott or other collective labor group
action injurious to some person's business when the
act or omission compelled was not for the benefit of
the group in whose interest the actor purported to act:
Case 1:20-cv-10199-LTS Document 1 Filed 01/31/20 Page 12 of 17

Testify or provide information or withhold testimony or
information with respect to another's legal claim or
defense;

Use or abuse his position as a public servant by
performing some act within or related to his/her
official duties, or by failing or refusing to perform an
official duty, in such manner as to affect some person
adversely;

Perform any [other] act which would not in itself
materially benefit the defendant but which is
calculated to harm another person materially with
respect to his/her health, safety, business, calling,
career, financial condition, reputation or personal
relationships; and

[Note: If the affirmative defense does not apply, conclude as
follows:

If you find the People have proven beyond a reasonable
doubt each of those elements, you must find the defendant guilty
of this crime.

If you find the People have not proven beyond a reasonable
doubt any one or more of those elements, you must find the
defendant not guilty of this crime.

[NOTE: Ifthe affirmative defense does apply, continue as follows:

If you find that the People have not proven beyond a
reasonable doubt either one or both of those elements, you must
find the defendant not guilty of Coercion in the First Degree as
charged in the count.

On the other hand, if you find that the People have proven
beyond a reasonable doubt both of the elements, you must
consider an affirmative defense the defendant has raised.
Remember, if you have already found the defendant not guilty of

5
Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page 13 of 17

Coercion in the First Degree you will not consider the affirmative
defense.

Under our law, it is an affirmative defense to the charge of
Coercion committed by instilling in the victim a fear that he/she
or another person would be charged with a crime, that the
defendant reasonably believed the threatened charge to be true
and that his sole purpose was to compel or induce the victim to
take reasonable action to make good the wrong which was the
subject of such threatened charge.®

Under our law, the defendant has the burden of proving an
affirmative defense by a preponderance of the evidence.

In determining whether the defendant has proven the
affirmative defense by a preponderance of the evidence, you may
consider evidence introduced by the People or by the defendant.

A preponderance of the evidence means the greater part of
the believable and reliable evidence, not in terms of the number
of witnesses or the length of time taken to present the evidence,
but in terms of its quality and the weight and convincing effect it
has. For the affirmative defense to be proved by a
preponderance of the evidence, the evidence that supports the
affirmative defense must be of such convincing quality as to
outweigh any evidence to the contrary.

Therefore, if you find that the defendant has not proven the
affirmative defense by a preponderance of the evidence, then,
based upon your initial determination that the People had proven
beyond a reasonable doubt the elements of Coercion in the
Second Degree, you must find the defendant guilty of that crime
as charge in the count.

On the other hand, if you find that the defendant has proven
the affirmative defense by a preponderance of the evidence, then

 

° Penal Law § 135.75.
Case 1:20-cv-10199-LTS Document 1 Filed 01/31/20 Page 14 of 17

you must find the defendant not guilty of Coercion in the Second
Degree as charged in the count.]
Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page 15 of 17

THE REPUBLIC OF THE COMMONWEALTH OF MASSACHUSETTS
FALL RIVER DISTRICT COURT

FALL RIVER POLICE DEPT.,

Plaintiff,

Docket No. 2032CR000183

Vv.
Kilby, Ryan:Tyler,

Defendant, in propria persona

AFFIDAVIT OF TRUTH

Kilby, Ryan:Tyler, Defendant, /n Propria Persona.

I, Ryan of the Kilby family, son of Paul, in propria persona, a naturally born
massachusetts state citizen, a descendant of the Posterity of the Preamble, a secured party
creditor in Rhode Island and Massachusetts, due solemnly swear under penalty of perjury
declare the following to be true. On January 14", 2020, | had a conversation with the
honorable assistant district attorney Kyle B. McPherson and he notified me there was an open
harassment investigation upon me. To address this investigation, in order for criminal
harassment to occur there needs to be intention and the defendant needs to knowingly
commit harassment. There was no intent to harass anyone; asking women to hang
out or offering to buy them coffee is not sufficient for criminal harassment to occur.
See Commonwealth v. Ramirez, 69 Mass. App. Ct. 9, 10, 21-22 (2007) (Ramirez staring at
complainant at swimming pool and singing that he “fell in love with a little girl” insufficient to
infer that he intended her to fear harm would befall her). Now, in my opinion and on a side

note, | genuinely find what Ramirez said to be really creepy. Especially if the complainant in

Commonwealth v. Ramirez was under the age of consent. Nevertheless, it is part of

Page 4 AEFLDAVIT
Case 1:20-cv-10199-LTS Document1 Filed 01/31/20 Page 16 of 17

Massachusetts case law and it is applicable to this case as well; | pride myself in being a
heterosexual man and | love women over the age of consent.

In total thus far, | have had the privilege and distinction of having consensual sexual
intercourse with ten different women. | have dated (dating is defined as taking the woman out
for dinner, coffee, movies, dancing, walking, strolling, etc.) dozens of others and | have had
fore-play with a few more. All these women were above the legal age of consent. In the year
of our Lord 2011, | have had consensual sexual intercourse with three different women in a
matter of six months. But | digress, no criminal harassment has ever occurred and | did not
knowingly commit criminal harassment. Comm. v. McDonald, 462 Mass. 236 (2012).

Staring, without more, is not "sinister." Under MGL c. 265, s.43A, "The act of regularly driving

 

on a public street, looking at people in their driveways or on their porches, or at their dogs and
gardens, cannot alone support conviction of a willful and malicious act directed at a specific
person." O'Brien v. Borowski, 461 Mass. 415 (2012) Narrows the construction of c.258E.
"We interpret the word ‘fear’ in G. L. c. 258E, § 1, to mean fear of physical harm or fear of
physical damage to property. With that narrowed construction, we conclude that the

civil harassment act, G. L. c. 258E, is not constitutionally overbroad because it limits the
scope of prohibited speech to constitutionally unprotected ‘true threats’ and ‘fighting
words.” Quinn v. Walsh, 49 Mass.App.Ct. 696 (2000) "Openly conducting adulterous

affair was not sufficiently outrageous conduct to support claim for intentional infliction

of emotional distress." Finally, on the night of January 14", 2020 at a Dunkin Donuts in

 

Westport, MA, as | am typing this affidavit, | just number-closed (number-close is defined as

getting the phone number of the woman) a beautiful sexy Portuguese American woman.

Pane & AFFLDAVIT

y)
Case 1:20-cv-10199-LTS Document 1 Filed 01/31/20 Page 17 of 17

/s/

Pane 2 AFFIDAVIT

 

Fam le A

Auth rized eee y
red TYLER oe

All Rights Retained

All Rights Reserved

In Propria Persona

January 15", 2020

JERRY PINA

7” Ny Commissisn Edsties Fes. 91 2025
